Citation Nr: 0006279	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1980 to March 1997.

In September 1997 the Department of Veteran Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, issued a rating 
decision concerning the claims submitted by the veteran.  The 
veteran timely appealed the RO's rating decision to the Board 
of Veterans' Appeals (Board).  In June 1999, the Board issued 
a decision that resolved three of the veteran's claims.  This 
same decision remanded the veteran's claims for hypertension 
and for myopia astigmatism to the RO for additional medical 
examinations.  Evidence of record indicates that the veteran 
did not appear for several scheduled VA examinations.  The RO 
has returned the veteran's appeal to the Board for 
resolution.


FINDINGS OF FACT

1.  The veteran's service medical records reflect what appear 
to be numerous elevated blood pressure readings during the 
course of his military service.

2.  Medical records indicate that the veteran was diagnosed 
with labile hypertension within 4 months of his discharge 
from the military.

3. The veteran's diagnosis of labile hypertension does not 
constitute evidence of a 
chronic condition or current disability.

4. The veteran's diagnosis of myopia astigmatism is 
considered a developmental 
defect which is unrelated to military service, and objective 
medical evidence has not been submitted to that he currently 
has a chronic eye disorder related to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service
connection for hypertension.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran's claim for service-connection for an eye 
disorder is not well- 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's service medical records (SMRs) show that he had 
the following blood pressure readings during service: 
November 1991 - 132/94; July 1992 - 126/90; March 1993 - 
140/92; a five day blood pressure check in March and April 
1993 - 149/109, 139/91, and 143/97; March 1994 - 157/108 and 
148/106; October 1994 - 136/94; July 1995 - 157/105; August 
1996 - 151/101, 158/106, and 152/95; and March 1997 
(separation examination) - 150/90.

At the July 1997 VA examination, the appellant's blood 
pressure readings were 174/112 (sitting), 194/100 
(recumbent), and 180/100 (standing), and a recheck of his 
blood pressure revealed a reading of 170/110 (sitting).  
Based on history provided by the appellant, to the effect 
that he experienced occasional elevated blood pressure which 
would return to normal on follow-up checks, and that his 
blood pressure was usually 135/82 but would sometimes become 
elevated when he went to a hospital or clinic, the examiner 
diagnosed labile hypertension.

The Board acknowledges that, in this case, there was no 
specific medical opinion of record supporting the veteran's 
assertion of a nexus relationship between his post-service 
elevated blood pressure readings, and the high blood pressure 
readings that were recorded while he was in the military.  
However, given the veteran's diagnosis of "labile 
hypertension" within four months of discharge, the Board 
found it necessary to remand this case in June 1999 in order 
to determine whether the veteran's symptomatology represented 
a manifestation of a chronic disorder, that is, essential 
hypertension, rather than an acute and transitory disorder.  
Dorland's Illustrated Medical Dictionary, 28th edition, 
defines labile hypertension as borderline hypertension.  It 
is a condition reflective of fluctuating blood pressure 
readings.  The Board notes that the veteran himself reported 
his history of fluctuating readings during his July 1997 VA 
examination.  He indicated that his pressure readings were 
usually 135/82, but that elevated readings were sometimes 
noted during hospital or clinic visits.  Evidence of record 
indicates that the veteran was scheduled for a VA examination 
on September 15, 1999 but that he canceled the appointment.  
He was then scheduled for examinations on September 24, 1999, 
October 6, 1999, and October 14, 1999, but failed to appear 
for all of these appointments.  In the absence of a current 
diagnosis of essential hypertension, the veteran has not 
demonstrated that he has a current chronic disability.  In 
the absence of evidence of the claimed disability and, if so, 
of a nexus between that disability and the veteran's military 
service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Myopia Astigmatism

In its June 1999 remand, the Board noted that the veteran had 
been diagnosed with conjunctivitis while in service in 
November 1986, that hyperopic astigmatism was diagnosed in 
January 1997, and that the veteran had been treated for a 
two-day history of redness and soreness in both eyes in 
August 1996.  In August 1997, during a VA eye examination, 
the veteran was diagnosed with myopic astigmatism, which the 
Board recognizes as refractive error, and considers as not 
service connectable as it is a congenital or developmental 
defect.  See 38 C.F.R. § 3.303(c) 1998.  However, that 
examination also revealed the presence of extensive, 
inferior, lattice degeneration without holes, tears, or 
detachment.  A diagnosis of lattice retinal degeneration was 
made at that time.

The Board remanded the veteran's claim in order to have him 
undergo an ophthalmologic examination, as this condition was 
noted five months after the veteran's discharge from the 
military.  As discussed above, the RO scheduled the veteran 
for numerous VA examinations in order to evaluate his medical 
condition.  The veteran failed to appear for these 
examinations.  No additional medical evidence concerning the 
etiology of the veteran's lattice retinal degeneration has 
been submitted nor has it be shown that he has any other 
chronic eye disorder related to service.  The evidence also 
shows the presence of myopia astigmatism.  The Board must 
deny the veteran's claim for service connection for this 
condition on the same basis as it was denied by the RO -- 
that it is a congenital or developmental defect which is not 
subject to service connection under the applicable 
regulation.  Therefore, the Board finds that the veteran's 
claim of service connection for an eye disorder is not well 
grounded as there is no medical evidence which would relate a 
chronic eye disorder to service.



ORDER

As evidence of a well-grounded claim for service connection 
for hypertension has not been presented, the claim is denied.

As evidence of a well-grounded claim for service connection 
for an eye disorder has not been presented, the claim is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

